                                                                    FILEH
                                                             U.S. DISTRICT COURT
                                                                   AUGUSIA DiV.
          IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA            20I9JUH2I PM                      13
                             AUGUSTA DIVISION                              . . H l/o/
REINALDO JAVIER RIVERA,  '
                                      *
                                      ★
                                                            CLERK^liipO.
                                                                   w U. ^ k x. I • VM   U M.



     Petitioner,                      *
                                      *


          V.                          *             CV 113-161
                                      *


ERIC SELLERS, Warden of the           *
Georgia Diagnostic and                *
Classification State Prison,          *
                                      *


     Respondent.                      *



                                  ORDER




     Before    the   Court   is   Petitioner   Reinaldo   Javier     Rivera's

motion to amend the Court's December 5, 2017 Order ("December 6th

Order") to add a certificate permitting immediate appealability

(Doc. 108) and motion to stay briefing schedule pending resolution

of his motion to amend (Doc. 115).             For the reasons set forth

below, Petitioner's motion to amend is DENIED and his motion to

stay briefing schedule is DENIED AS MOOT.

     The Court has detailed the factual and procedural background

of this case in prior Orders.       (See Dec. 6th Order, Doc. 96, at 1-

3; Order Denying Recons., Doc. 107, at 2-4.)          In this Order, the

Court only notes background details directly relevant.
                                 I.   LEGAL STANDARDS


      As an initial matter, the Court agrees with Petitioner that

in   the    Court's     reconsideration        of    its   December    6th      Order,     it

incorrectly construed the reconsideration request as under Rule

60(b) rather than Rule 54(b).                Rule 60(b) applies to final orders

only, and the December 6th Order was a non-final, interlocutory

order.^      This does not affect the validity of the reconsideration.

See Charriez v. Sec'y, Fla. Dep't of Corr., 596 F. App'x 890, 896

n.6 (11th Cir. 2015) (per curiam) (stating district court did not

err in denying motion for reconsideration even though analyzed

under Rule 60(b) rather than Rule 54(b)); Kolawole, 863 F.3d at

1368-69,        1373-74         (affirming     district        court's         denial      of

reconsideration         under     Rule   60(b)      even   though     already         decided

reconsideration was not of a final order).                     The Court's logic in

denying Petitioner's motion for reconsideration under Rule 60(b)

applies equally to Rule 54(b)                QBE Ins. Corp. v. Whispering Pines


^ A final order is "one which ends the litigation on the merits and leaves
nothing for the court to do but execute the judgment." Pitney Bowes, Inc. v.
Mestre, 701 F.2d 1365, 1368 (11th Cir. 1983) (quoting Catlin v. United States,
324 U.S. 229, 233 (1945)). The Court's decision to apply Rule 60(b) does not
convert the December 6th Order into a final judgment triggering an appeal
timeline.   Kolawole v. Sellers, 863 F.3d 1361, 1369, 1373 (11th Cir. 2017)
(although court reconsidered under Rule 60(b), order reconsidered was not a
final order; thus, appeal timeline did not begin until court entered a
certification allowing appeal).
2 Rule 54(b) does not provide specific grounds for reconsideration but recalls
the Court's inherent power to revise its orders in the interest of justice.
See Fed. R. Civ. P. 54(b); CSX Transp., Inc. v. City of Pensacola, 936 F. Supp.
885, 890 (N.D. Fla. 1995) (denying motion for Rule 54(b) reconsideration when
party "merely expanded those allegations contained in the dismissed claims").
"[T]he     Eleventh   Circuit    advises 'district    courts   to   exercise    the    limited
discretion afforded by Rule 54(b) conservatively.'"            Neibert v. Comput. Scis.
Corp., No. l:12-cv-02277-SCJ, 2014 WL 11460478, at *5 (N.D. Ga. May 16, 2014)
Cemetery, LLC; No. 12-0054-KD-C, 2014 WL 2921908, at *4 (S.D. Ala.

June 27, 2014) (''Eleventh Circuit precedence indicates that the

Court may follow the Rule 60(b) analysis when addressing a motion

for relief from a non-final order."); see also Herman v. Hartford

Life & Accident Ins. Co., 508 F. App'x 923 (Table), 927 n.l (11th

Cir. 2013) (per curiam) (citing Fernandez v. Bankers Nat'l Life

Ins. Co., 906 F.2d 559, 569 (11th Cir. 1990) ("Although Rule 54(b)

does not delineate the parameters of a district court's discretion

to reconsider interlocutory orders, we have at least indicated

that Rule 54(b) takes after Rule 60(b).").

     Because    the    December     6th   Order    was   a   non-final   order.

Petitioner may only appeal it with the Court's permission under

Rule 54(b) or 28 U.S.C. § 1292(b).          For the following reasons, the

Court finds this motion properly analyzed under section 1292(b),

rather than Rule 54(b).

A. Rule 54(b)


     Rule 54(b) allows a court to "direct entry of a final judgment

as   to   one   or    more,   but   fewer   than    all,     claims . . . only

if . . . there is no just reason for delay." Fed. R. Civ. P. 54(b).

District courts must follow a two-step analysis to determine

whether Rule 54(b) certification is proper.              Lloyd Noland Found.,

Inc. V. Tenet Health Care Corp., 483 F.3d 773, 777 (11th Cir.



(quoting Ebrahimi v. City of Huntsville Bd. of Educ., 114 F.3d 162, 166 (llth
cir. 1997)).
2007).   "First, the court must determine that its final judgement

is, in fact, both 'final' and a 'judgment.'"      Id. (citing Curtiss-

Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7 (1980)).

      A court's decision is considered "final" only if that decision

"disposes entirely of a separable claim."       Id. at 779 (quoting In

re Se. Banking Corp., 69 F.3d 1539, 1547 (11th Cir. 1995).       Courts

have often stated, "[T]he line between deciding one of several

claims and deciding only part of a single claim is very obscure."

In re Se. Banking Corp., 69 F.3d at 1547 (citing 10 Charles Alan

Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure

§ 2657, at 67 (2d ed. 1983)). In determining whether a claim is

separable, the Eleventh Circuit focuses on the relief requested,

stating, "Claims are separable when there is more than one possible

recovery . . . or if different sorts of relief are sought.          Id.

(internal citations and quotation marks omitted).           Therefore,

"even if a district court has adjudicated one count of a complaint,

but   another   count   seeks   substantially   similar   relief,   the

adjudication of the first count does not represent a 'final

judgment' because both counts are functionally part of the same

claim under Rule 54(b)."    Barnett v. MacArthur, 715 F. App'x 894,

900 (11th Cir. 2017) (per curiam) (quoting Lloyd Noland Found.,

Inc., 483 F.3d at 780). A judgment is "a decision upon a cognizable



^ For purposes of this Order, the Court refers to this as the "Separate-
Recoveries Test."
claim for relief."         Lloyd Noland Found. / Inc. / 483 F.3d at 777

(quoting Curtiss-Wright Corp., 446 U.S. at 7).

     Second, if found to be a final judgment, "the district court

must then deteinnine that there is no 'just reason for delay' in

certifying it as final and immediately appealable."^              Id. (citing

Curtiss-Wright Corp., 446 U.S. at 8).

     Rule 54(b) is inapplicable here because the December 6th Order

did not include a final judgment as to any claim.                   The Court

focuses on the decisions in the December 6th Order Petitioner now

challenges.     The Court's decisions denying the addition of facts

in support of Petitioner's Ineffective Assistance of Trial Counsel

("lATC") claim and denying the use of an exception to excuse

procedural default were clearly not final judgments because they

disposed of facts in support of a claim and a theory of excuse,

not a claim itself.         The only arguable final judgement as to a

claim in the December 6th Order is the denial of Petitioner's

freestanding actual innocence claim.

      First, denying addition of Petitioner's actual innocence

claim is not final.        Although Petitioner presents many theories,

his requested relief is the same under all: relief from his




* Only after the district court finds the decision is a final judgment must the
court determine whether there is no just reason for delay.   See Barnett, 715 F.
App'x at 900 ("[W]e reach this inquiry only if we first determine that the order
was a final judgment.").
conviction and sentence.^       (Pet. for Writ of Habeas Corpus, at 39;

Am. Pet. for Writ of Habeas Corpus, at 55.)           Because Petitioner's

claim    of   actual    innocence    "'substantially      overlap[s]'     with

remedies being sought by the remaining claims pending in [this

Court]," the Court's denial of Petitioner's request to add an

actual innocence claim is not a final adjudication of a claim for

purposes of Rule 54(b)          Lloyd Noland Found., Inc., 483 F.3d at

780 (quoting In re Se. Banking Corp., 69 F.3d at 1547).

        Second, the decision to deny Petitioner's actual innocence

claim is not a judgment.       Having denied the actual innocence claim

as not cognizable (see Dec. 6th Order, at 4), this Court's decision

was not a decision upon a cognizable claim for relief.

        The Court recognizes that use of the Separate-Recoveries Test

may prove problematic in a habeas corpus petition because success

on any theory results in the same relief.          Andrew S. Pollis, Civil

Rule 54(h): Seventy-Five and Ready for Retirement, 65 Fla. L. Rev.

711, 743 (2013).       Because the Eleventh Circuit uses the Separate-

Recoveries     Test,    however,    the    Court   must    apply    it   here.

Furthermore, in conjunction with the Separate-Recoveries Test, the

Court finds persuasive the substantial overlap between the actual


5 Specifically, Petitioner "prays that this Court: . . . Issue a Writ of Habeas
Corpus to have Petitioner brought before it to the end that he may be discharged
from his unconstitutional confinement and restraint, and/or be relieved from
his unconstitutional sentence of death." (Pet. for Writ of Habeas Corpus, Doc.
1, at 39; Am. Pet. for Writ of Habeas Corpus, Doc. 71-1, at 55.)
® The Court's reasoning that denial of the actual innocence claim is not final
applies equally to the Court's denial of the other theories of relief in its
December 6th Order.
innocence claim and pending claims, factually and in relief sought,

and that this Court's decision was denying the addition of a non-

cognizable claim.     Thus, the Court's decision to deny addition of

Petitioner's actual innocence claim was not a final judgment under

Rule 54(b)

B. Section 1292(b)

     Having found Rule 54(b) inapplicable, the Court may only grant

Petitioner permission for an interlocutory appeal of the December

6th Order under 28 U.S.C. § 1292(b).         For the Court to authorize

certification under section 1292(b), Petitioner has the burden to

show the Court that the relevant order "involves [1] a controlling

question of law[,] [2] as to which there is substantial ground for

difference     of    opinion[,]      and     [3]   that    an    immediate

appeal . . . may materially advance the ultimate termination of

the litigation."     28 U.S.C. § 1292(b).

     First, a controlling question of law is one that is both

controlling and purely legal.        A question is controlling when it

is "outcome determinative."       E.A. Renfroe & Co. v. Rigsby, No. 06-

AR-1752-S, 2008 WL 11375424, at *2 (N.D. Ala. Jan. 17, 2008).

Compare Scoggins v. Floyd Healthcare Mgmt., No. 4:14-cy-0274-HLM-

WEJ, 2016 WL 11544903, at *3 (N.D. Ga. Apr. 4, 2016) (discovery-

related      issue   not     controlling      because     "certainly   not



 Because the decision was not a final judgment, the Court need not decide
whether there is no just reason for delay.
dispositive") / with S.R. v. United States, 555 F. Supp. 2d 1350,

1360 (S.D. Fla. 2008) (controlling because the availability of

equitable tolling "is wholly dispositive as to the viability of

[plaintiff's] claims").      Distinct from "a question of fact or

matter for the discretion of the trial court," a purely legal

question is "more of an abstract legal issue" that "can [be]

decide[d] quickly and cleanly without having to study the record";

it does not require the "application of settled law to fact."

McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1258 (11th Cir.

2004) (citations omitted).

     Second, a difference of opinion is sufficient when "there is

substantial dispute about the correctness of any of the pure law

premises the district court actually applied in its reasoning

leading to the order sought to be appealed."     Id. at 1259.   For

example, there is substantial dispute when there is a circuit split

over a question of law that the Eleventh Circuit has not addressed.

Abner v. U.S. Pipe & Foundry, Co., No. 2:15-CV-02040-KOB, 2018 WL

3804188, at *2 (N.D. Ala. Feb. 21, 2018).   However, "[n]either the

mere lack of authority on the issue nor the claim that the district

court's ruling is incorrect constitutes a substantial ground for

difference of opinion." Flint Riverkeeper, Inc. v. S. Mills, Inc.,

261 F. Supp. 3d 1345, 1347 (M.D. Ga. 2017) (citation omitted).

     Third, an immediate appeal materially advances the ultimate

termination of the litigation when the court of appeals' decision
"would serve to avoid a trial or otherwise substantially shorten

the litigation."       McFarlin, 381 F.3d at 1259 (citations omitted)

(finding appeal immaterial because it would only resolve one of

seven    issues     leaving   open    possibility    that    review    may    be

appropriate    in    future   cases    where   not   all    claims    would   be

resolved); accord Cline v. Advanced Neuromodulation Sys.; Inc.,

No. 1:11-CV-4064-AT, 2014 WL 11517833, at *2 (N.D. Ga. Apr. 15,

2014) ("[T]he resolution of these issues would not serve to avoid

trial or otherwise substantially shorten the litigation because

[p]laintiff's parallel negligent manufacturing claim is still

viable . . . ."). Where the appeal would not dispose of the entire

case, courts "weigh the disruptive effect of an immediate appeal

on the . . . proceedings against the probability that resources

will be wasted in allowing those proceedings to go forward."                  In

re Pac. Forest Prods. Corp. v. Freeman, 335 B.R. 910, 924 (S.D.

Fla. 2005) (Although "numerous other issues remain to be tried,"

an "immediate appeal would hasten the ultimate disposition of this

case.     The discovery period . . . is still open[] and trial is

scheduled [to occur in six months].") (emphasis in original).

        The Court also notes that section 1292(b) certification is

"an extraordinary measure, which is permitted only in exceptional

circumstances."       Cline, 2014 WL 11517833, at *1 (citing McFarlin,

381 F.3d at 1256).       "Because permitting piecemeal appeals is bad
policy, permitting liberal use of [section] 1292(b) interlocutory

appeals is bad policy."          McFarlin, 381 F.3d at 1259.


                                II.   DISCUSSION


     In    its    December     6th    Order,     this   Court,   in    part,   denied

Petitioner's       (1)    motion      to     amend   his     complaint    adding    a

freestanding actual innocence claim and (2) motion for appointment

of supplemental counsel to litigate whether undersigned counsel

provided ineffective representation.                    {Dec. 6th Order, at 4.)

Regarding his lATC claim. Petitioner recognized it was untimely

under     the    Anti-Terrorism        and      Effective     Death    Penalty     Act

("AEDPA").       (Mot. for Suppl. Counsel, Doc. 78, at 54.)              Petitioner

argued this Court should excuse his procedural default using the

actual innocence exceptions.®              (Id. at 54-58.)        In its December

6th Order, the Court denied addition of the actual innocence claim

because    neither       the   Supreme     Court     nor    Eleventh   Circuit     had

recognized such a claim in habeas corpus proceedings and denied

addition of the lATC claim because no exception was met.                         (Dec.

6th Order, at 34-35.)




® The Court refers to the actual innocence gateway exception to procedural
default and the actual innocence equitable exception together as the actual
innocence exceptions.

                                           10
       Petitioner now asks the Court to amend its prior order to

certify the following questions for immediate appeal^ under section

1292(b):

       (1)   Whether     new   evidence    used    to    establish   the   actual

             innocence    exceptions      can    include    evidence     that   was

             available to trial counsel but not used;

       (2)   Whether     the   Martinez-Trevino          exception   applies    to

             federal habeas cases arising in Georgia state courts;

             and


       (3)   Whether a freestanding claim of actual innocence is

             cognizable in habeas corpus proceedings.

(Pet'r's Mot. to Amend Dec. 6th Order, Doc. 108, at 7; Pet'r's

Reply Supp. Mot. to Amend Dec. 6th Order, Doc. 114, at 10-11.)

The Court will address each question in turn to determine whether

it should be certified.


A. Whether     New Evidence     Used to Establish the Actual Innocence
   Exceptions Can Include Evidence That Was Available to Trial
      Counsel but Not Used


   Even if new evidence used to establish the actual innocence

exceptions can include evidence that was available to trial counsel

but    not   used.   Petitioner    fails    to    show    the   actual   innocence


9 The Court may amend its prior order under Federal Rule of Appellate Procedure
5(a)(3), which states:
       If a party cannot petition for appeal unless the district court
       first enters an order granting permission to do so or stating that
       the necessary conditions are met, the district court may amend its
       order, either on its own or in response to a party's motion, to
       include the required permission or statement. In that event, the
       time to petition runs from entry of the amended order.

                                       11
exceptions have been met.            Before the Court may find Petitioner

meets an actual innocence exception, it must find Petitioner has

demonstrated his actual innocence.              See Rozzelle v. Sec'y, Fla.

Dep^t of Corr., 672 F.3d 1000, 1009 (11th Cir. 2012) (per curiam)

("Necessarily subsumed within th[e] question [of whether there is

an actual innocence exception] is the threshold issue of whether

the petitioner has demonstrated his actual innocence in the first

place.").    As discussed below. Petitioner has not made a claim of

actual    innocence.        (See    section   11(C),   infra.)      Because    the

Eleventh Circuit's review of this issue would not alter the Court's

decision that the actual innocence exceptions have not been met,

the issue is not controlling and would not materially advance this

litigation.         Thus,    this    question     is   inappropriate     for   an

interlocutory appeal.

B. Whether    the    Martinez-Trevino         Exception   Applies   to   Federal
      Habeas Cases Arising in Georgia State Courts

   In the December 6th Order, this Court found that the Martinez-

Trevino exception does not apply in federal habeas corpus cases in

Georgia.     Further, the Court found that even if the Martinez-

Trevino exception applied, the claim would still be time barred by

the    AEDPA statute    of   limitations.       Petitioner does      not ask    to

appeal the Court's decision that the AEDPA statute of limitations

bars the claim for supplemental counsel even if the Martinez-




                                        12
Trevino exception applies.           The Court has already addressed the

interplay between the Martinez-Trevino exception and the AEDPA

statute of limitations in its December 6th Order.              (See Dec. 6th

Order, at 16-17 ("Because Petitioner's new claim is time barred by

the AEDPA, it could not be heard by this Court even if it did meet

the Martinez-Trevino exception to procedural default.").)                   The

Court reiterates its conclusion that, in this case, the Martinez-

Trevino   exception     does   not   overcome    the   AEDPA's    statute    of

limitations.      Thus, this issue is inappropriate for a section

1292(b) interlocutory appeal because resolution of it is not

controlling     and   would    not    materially    advance    the   ultimate

termination of this litigation.

C. Whether a Freestanding Claim of Actual Innocence is Cognizable
   in Habeas Corpus Proceedings

      Petitioner sought leave to amend his petition "to add the

claim that he is actually innocent of Marni Glista's murder and,

accordingly, his murder conviction and death sentence must be

vacated."     (Mot. to Am. Pet. for Writ of Habeas Corpus, Doc. 71,

at 2.)    In its December 6th Order, this Court correctly noted that

a freestanding claim of actual innocence has not been recognized




  Petitioner, in a footnote, states that the decision the Court relied on in
determining that the Martinez-Trevino exception does not overcome the AEDPA's
statute of limitations is distinguishable.     (Pet'r's Mot. to Amend Dec. 6th
Order, at 14-15 n.9.)    At no point, however, does Petitioner ask the Court to
certify whether that decision was correct. Petitioner argues that he overcomes
the AEDPA's statute of limitations by his "colorable claim of actual innocence."
(Id. at 7.)   The Court examines that argument separately.

                                       13
in federal habeas corpus proceedings.                (Dec. 6th Order, at 8.)

Before determining whether the Court should certify that question

for appeal, the Court first analyzes whether Petitioner has

demonstrated      his   actual   innocence     in    the   first   place.      Cf.

Rozzelle, 672 F.3d at 1009-10 (before Eleventh Circuit answered

certified question of "whether there is an ^actual innocence'

exception that will equitably toll the AEDPA statute of limitations

period," it had to determine whether petitioner could meet actual

innocence standard).

     First, the Court outlines the actual innocence standard.

Second,    the    Court     analyzes   the     new    evidence     presented    in

conjunction with that presented at trial and finds Petitioner fails

to show he is actually innocent.             Thus, the question of whether

Petitioner may raise a claim of actual innocence is inappropriate

for an interlocutory appeal.

     1. Actual Innocence Standard


     To    show    actual    innocence.      Petitioner    must    present     "new

reliable evidence that was not presented at trial . . . to show

that it is more likely than not that no reasonable juror would

have found [him] guilty beyond a reasonable doubt in light of the

new evidence."     Id. at 1011 (internal citations and quotation marks

omitted).      The new evidence used to show actual innocence may

include,    but need not be limited to, "exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical

                                       14
evidence."       Schlup v. Delo, 513 U.S. 298, 324 (1995); accord

Rozzelle,      672   F.3d   at   1017.        Petitioner     must    do   more   than

"counterbalance       the   evidence     that sustained       [his]    conviction."

Rozzelle, 672 F.3d at 1017-18.                 Compare Id. at 1017 (finding

evidence insufficient to show actual innocence because "largely

cumulative of what the jury heard"), with House v. Bell, 547 U.S.

518, 548-54 (2006) ("rare case" where petitioner made showing of

actual innocence by presenting new evidence that "called into

question" the "central forensic proof connecting [petitioner] to

the crime" and new witness testimony that the victim's husband

confessed to killing her).              Furthermore, the evidence must show

"factual innocence, not mere legal insufficiency."                        Sousley v.

United States, 523 U.S. 614, 623 (1998); accord McKay v. United

States, 657 F.3d 1190, 1198 (11th Cir. 2011) ("[N]ew evidence"

only went to legal sufficiency of evidence showing that a previous

crime    was   not   a   "^crime   of    violence'     under    the    [sentencing]

[g]uidelines," not "that he did not actually commit the crime of

carrying a concealed weapon. In other words, he makes no claim of

factual innocence of the predicate offense.") (emphasis omitted).

        2. Evidence


        Following a jury trial that took place January 13-23, 2004,

Petitioner     was   convicted     of   one    count   of   malice    murder,    three

counts of rape, four counts of aggravated sodomy, four counts of

aggravated assault, one count of possession of a knife during the

                                          15
commission of a crime, and one count of burglary.           (Doc. 29-9, at

26-27.) On January 26, 2004, the trial court sentenced Petitioner

to death for the      murder of Marni Glista and gave Petitioner

consecutive sentences for the remaining offenses.           (Doc. 29-9, at

28-29, 34-36; Doc. 29-10, at 29-31.)          The Georgia Supreme Court

unanimously affirmed Petitioner's convictions and death sentence

on June 25, 2007.     Rivera v. State, 647 S.E.2d 70 (Ga. 2007).

     The evidence presented at trial supporting that Petitioner

murdered Marni Glista consisted mostly of (1) interviews where

Petitioner confessed to the murder and provided corroborating

details of the murder and Ms. Glista's home and (2) Petitioner's

testimony at trial confessing to the murder.             After the Georgia

Supreme Court reviewed the evidence presented at trial, it stated;

     The jury was authorized to find that Rivera followed
     Marni Glista from       the   grocery store     into her     home,
     overpowered her, bound her neck and wrists with medical
     tape, raped her, sodomized her, and strangled her with
     her bathrobe. Rivera testified that, although "he knew
     Marni was still alive and could see her heart beating
     very quickly," he left her bound and helpless until she
      was discovered almost 24 hours later.


Id. at 80.


     Petitioner argues the following new evidence shows he is

actually innocent of the murder of Marni Glista:

      (1)   No rape kit yielded DNA suitable for forensic testing

            (Mot. for Suppl. Counsel, at 16);


  For a complete summary of the facts of the murder of Marni Glista see the
Georgia Supreme Court's summary in Rivera, 647 S.E.2d at 73-74.

                                     16
     (2)   Officers ceased investigating two other leads after

           Petitioner's confession (id. at 18-19);

     (3)   There    were   two   circular      patterned    injuries   on   Ms.

           Glista's back, separated by about an inch, but the

            investigation     reports    did    not   indicate   whether    the

            tissue samples from these injuries were tested and, if

            so, what the tests determined (id. at 16-17);

     (4)    Petitioner is innocent of the murder of Tiffaney Wilson,

            which was used as similar transaction evidence (id. at

            30-53); and

     (5)    Petitioner's     recorded       October   13,    2000   interview

            ("October 13th Interview") played at trial is unreliable

            because (a) a partially recorded interview of Petitioner

            on October 12, 2000 ("October 12th Interview"), was

            discovered^2     showing    discrepancies       in   Petitioner's

            testimony and coaxing by the interviewers^^ (id. at 20-

            21) and (b) part of the facts included in Petitioner's

            testimony were publicly available (Reply Br. Supp. Mot.

            for Suppl. Counsel, Doc. 91, at 21).




^2 Although all parties knew of the October 12th Interview before trial, defense
counsel was told there was no audio recording of the interview.     (Mot. for
Suppl. Counsel, at 19-21; Investigator Roundtree Trial Test., Doc. 29-30, at
9:4-16.)   After trial, however, a partial audio recording of the interview
surfaced. (Adam Folk, ^Disarray' at Officer's Home Detailed, Augusta Chronicle,
Oct. 5, 2008, Doc. 32-1, at 202-03.)
  Investigators Roundtree and Bunton conducted the October 12th and 13th
Interviews. (Mot. for Suppl. Counsel, at 19-20.)

                                       17
    The majority of this allegedly new evidence is insufficient

to establish Petitioner's actual innocence of Ms. Glista's murder

without much analysis from the Court.        The evidence that no rape

kit yielded results cannot possibly be used to show Petitioner's

actual   innocence.    The   facts   that   no   evidence   was   presented

regarding the circular marks or that the two other leads were

dropped also fail to show Petitioner was actually innocent.           Such

speculative assertions do not present new reliable evidence to

establish actual innocence.      See Lloyd v. Jones, No. 2:14cv707-

MHT, 2016 WL 7173883, at *7 (M.D. Ala. Oct. 20, 2016) (finding

petitioner's claim "that DNA testing of the rape kit might reveal

potentially exculpatory evidence" was not new reliable evidence

because it was "speculative" only).

     Regarding evidence that Petitioner is actually innocent of

Tiffaney Wilson's murder, he argues that without this similar

transaction evidence, the jury would not have found him guilty of

murdering Ms. Glista.    The Court, however, need not engage in an

analysis of whether Petitioner has proven he was innocent of Ms.

Wilson's murder.      Even if a reasonable juror believed he was

innocent of Ms. Wilson's murder given the new evidence, it is not

more likely than not that no reasonable juror would have found

Petitioner guilty of Ms. Glista's murder, as discussed below.

     That brings the Court to the new evidence Petitioner argues

shows his confessions to murdering Ms. Glista are unreliable.           The

                                     18
majority of the evidence against Petitioner at trial was his own

statements about Ms. Glista's murder, which included details of

the murder that only the perpetrator would know.                                Petitioner now

presents evidence arguing that the details Petitioner apparently

knew    from      first-hand      knowledge           may     have   come       from    secondary

sources,        namely     the    media     and       information         the    investigators

provided in the October 12th Interview.

        The Court closely analyzes the articles cited by Petitioner

to     determine        whether   the     details        Petitioner         provided         of   Ms.

Glista's home and murder could have come from secondary sources.

In his reply brief in support of his motion for supplemental

counsel. Petitioner cites news articles arguing that the facts

Petitioner knew in his initial interviews came from                                    the     media.

(Reply Br. Supp. Mot. for Suppl. Counsel, at 21.)                                Specifically,

Petitioner states he knew the following facts from news articles:




" Investigators intentionally kept details of the interior of Ms. Glista's home
and details of the crime scene out of the media. (Investigator Bunton Trial
Test., Doc. 29-14, at 167 ("[T]here had been quite a bit of publicity about the
attack itself but no descriptive — nothing descriptive in reference to the
inside of the home as he discussed.").) During the October 12th and 13th
Interviews, the investigators sought answers to questions that Petitioner would
not have known had he not been in Ms. Glista's home.                        Investigator Bunton
conveyed this to Petitioner by stating:
        Some of the things I'm asking you, Rey, are things that someone who
        wouldn't   have    been in that home          would    not have known.         Do you
        understand what I'm saying now?          Law enforcement was in that house.
        Okay.   If you hadn't been in the house, you couldn't tell me certain
        details    about      [t]he     inside    of     the     house.         You    follow
        me? . . . These are things that have not been in print; have not
        been publicized; that the media doesn't know.
(Oct. 13th Interview Tr., Doc. 29-29, at 180:6-15 (The Court cites to the PDF
page    numbers    of   the   October    13th    Interview      Transcript      as    played    during
Investigator Roundtree's trial testimony.).)

                                                 19
     (1)   "Sgt. Glista['s] husband Jason 'had been deployed to

           Kuwait   ]

     (2)   "[H]er gray GMC Suburban was parked in the driveway with

           groceries she had purchased from Food Lion at about 11

           a.m. Monday, according to neighbors"; and

     (3)   "Sgt. Glista was found unconscious and 'asphyxiated' in

           her home 'the day after Labor Day.'"    (Id.)

     The Court examined the articles cited by Petitioner and other

articles found in the record.     In doing so, the Court found the

following additional information was publicly available before the

October 12th Interview:


     (1)   Ms. Glista was in the military (Brandon Haddock, Soldier

           Was Not Beaten, Augusta Chronicle, Sept. 12, 2000, Doc. 32-

           7, at 88); and

     (2)   She had two pit bulls who recently had eight puppies

           (Johnny Edwards, Officials Stay Mum on Attack, Augusta

           Chronicle, Sept. 7, 2000, Doc. 32-7, at 94).

When Petitioner mentions in interviews any of the above facts cited

in brief or found in the record, the Court assumes those facts

originated from the media as opposed to Petitioner's experience.

     After screening for information in the media and information

the investigators could have provided to Petitioner, during the




                                 20
October 12th Interview Petitioner provided investigators with the

following first-hand details of Ms. Glista's home and murder^®:

      (1)   Ms. Glista's bedroom was "pretty trashy" having clothes

            "all over" it^^ (Oct. 12th Interview Tr. A, at 161; Oct.

            12th Interview Tr. B, Doc. 32-1, at 172:6-10, 174:6-11);

      (2)   There was "[n]othing to put the mattress on," but the

            bed frames were in the room^'^ (Oct. 12th Interview Tr.

            B, at 175:17, 175:21-176:2);

      (3)   Ms. Glista was strangled by her own clothing^®;




   The Court notes when Petitioner repeats or expands on any of these facts
during the October 13th Interview. The Court also agrees with Petitioner that
in the October 12th Interview he made a few assertions that do not comport with
his statements in the October 13th Interview. Specifically, before potential
leading from the investigators, Petitioner stated the victim's name was Marianna
not Marni, stated the grocery store as Winn Dixie instead of Food Lion, and
stated Ms. Glista and her husband had rottweilers instead of pit bulls. (Compare
Oct. 12th Interview Tr. A., Doc. 34-7, at 157, 159, 162, with Oct. 13th Interview
Tr., at 174:19, 178:2-3.)     Petitioner argues these discrepancies prove his
innocence.    The Court, however, disagrees because the discrepancies are
insignificant to the jury's verdict when compared with the details of the murder
Petitioner provided from his first-hand knowledge, as discussed below. Other
relevant discrepancies are noted throughout the analysis.
   Petitioner expanded on this statement in the October 13th Interview by
stating, "The room that we went to was a room that was full of clothes that
needed to be washing [sic] or ironed or whatever." (Oct. 13th Interview Tr.,
at 178:24-179:1.)    Photographs of Ms. Glista's room support Petitioner's
testimony. (See Doc. 30-9, at 32, 49-53.)
   Petitioner expanded on this statement in the October 13th Interview by
providing that the mattress was on the floor and the bed "rails or frame" were
"[i]n the corner" of Ms. Glista's bedroom. (Oct. 13th Interview Tr., at 179:3-
14.) Petitioner's statements are accurate. The mattress and bed rails were on
the floor of Ms. Glista's bedroom when she was found.    (Officer Green Trial
Test., Doc. 29-27, at 137:1-4, 138:18-23; Investigator Piper Trial Test., Doc.
29-27, at 155:14-15.)
  There is a discrepancy here because in the October 12th Interview, Petitioner
stated he strangled Ms. Glista with her shirt (Oct. 12th Interview Tr. A, at
169-70), but in the October 13th Interview, he confessed to strangling her with
her bathrobe (Oct. 13th Interview Tr., at 183:7-9).    The record reflects that
Ms. Glista was strangled with her bathrobe.   See Rivera, 647 S.E.2d at 80.

                                       21
      (4)     She was left with only her bra               (Oct. 12th Interview

              Tr. A, at 174);

      (5)     Her bra was black^o (id.); and

      (6)     Her hands were tied together.21

      After continuing to screen for information originating from

secondary      sources,     the   Court finds      Petitioner had first-hand

knowledge of the following additional details provided in the

October 13th Interview:


      (1)      Ms. Glista's body would be located "on the foot of the

               bed naked"22 (Oct. 13th Interview Tr., at 180:19-22); and

      (2)      Petitioner "unplugged the telephone, the one in the

               wall," which was "right outside the kitchen"23 (id. at

               185:9-14).




  Petitioner repeats this fact in the October 13th Interview providing that he
left her bra "hanging on." (Oct. 13th Interview Tr., at 181:3-4.) The record
confirms the accuracy of Petitioner's testimony. Ms. Glista was found in a
black lingerie outfit with her bra "pulled up over her breasts." (Officer Green
Trial Test., at 136:20-22; Investigator Piper Trial Test., at 156:4-5.)
20 In the October 12th Interview, when asking Petitioner what color Ms. Glista's
outfit was, one investigator listed seven possible colors. (Oct. 12th Interview
Tr. A, at 161.)     The list included black but did not signal black as the correct
answer.     (Id.)    In the October 13th Interview, Petitioner expanded on Ms.
Glista's outfit by providing that he had her model for him in black lace
underwear and a matching bra. (Oct. 13th Interview Tr., at 181:23-182:3.)
21 There is a discrepancy here because in the October 12th Interview Petitioner
stated he tied Ms. Glista's hands with a string. (Id. at 171). In the October
13th Interview, Petitioner stated it was "white, sticky tape" that "you find in
an EMT kit."    (Oct. 13th Interview Tr., 184:2-5.)    "Standard medical-type tape"
was found in Ms. Glista's bathroom.      (Investigator Piper Trial Test., Doc. 29-
27, at 157:14-15.)
22 Ms. Glista was found in this position.     (Officer Green Trial Test., at 136:30-
137:4; Oct. 13th Interview Tr., at 180:19-25.)
23 At the crime scene. Investigator Piper noted the phone cord had been pulled
from the base of the phone in the kitchen. (Investigator Piper Trial Test., at
153:15-23.)


                                         22
     Although the officer's asked a few leading questions and

provided some information to Petitioner, Petitioner showed in the

October    12th   and   13th   Interviews         that   he    knew   facts    about   Ms.


Glista's murder and home that required his physical presence.                           It

is not enough to simply offer competing evidence; Petitioner must

show that with the new evidence it is more likely than not that no

reasonable juror would have found him guilty.                    The Court also keeps

in mind that this new evidence would still be offered in light of

Petitioner confessing at trial to the rape and murder of Ms.

Glista.


     After    examining        the    new    evidence,        the   Court     finds    that

Petitioner failed to meet his burden to show it more likely than

not that no reasonable juror would have found Petitioner guilty.

Thus,     whether   a   freestanding             claim   of    actual   innocence       is

cognizable in habeas corpus proceedings is not controlling nor

material to the termination of this litigation.                       The Court denies

certification.24



                               III.   CONCLUSION


        For the foregoing reasons. Petitioner's motion to amend the

Court's    December     6th     Order       to    add    a    certificate     permitting

immediate appealability (Doc. 108) is DENIED, and his motion to


24 Having failed to prove his actual innocence, the Court declines to certify
the question of whether new evidence used to establish the actual innocence
exceptions can include evidence that was available to trial counsel but not
used. (See section 11(A), supra.)

                                            23
stay briefing schedule pending resolution of his motion to amend

(Doc. 115) is DENIED AS MOOT.


     ORDER ENTERED at Augusta, Georgia, thi           day of June,

2019.




                                J. RANDAL HALL, CHIEF JUDGE
                                UNITED ^ATES DISTRICT COURT
                                DUTHE   DISTRICT OF GEORGIA




                                 24
